Order entered December 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00852-CR

                            EARNEST E. STARNES III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-20976-V

                                            ORDER
       The Court REINSTATES the appeal.

       On November 24, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) counsel timely requested the record; (4) Robin Washington is the court reporter who

recorded the proceedings; (5) Ms. Washington’s explanation for the delay in filing the record is

that she required hospitalization for health issues; and (6) Ms. Washington stated that she could

file the record within thirty days of the December 7, 2015 findings.

       We ORDER court reporter Robin Washington to file the reporter’s record, including all

exhibits admitted into evidence, by JANUARY 11, 2016.
        We DIRECT the Clerk to send copies of this order to Robin Washington, substitute court

reporter, and to counsel for all parties.




                                                   /s/    LANA MYERS
                                                          JUSTICE